Title: Lafayette to Thomas Jefferson, 20 February 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            Paris 
                     20h february 1810
          
          
		  The Opportunity of an American frigate would at all times Have Been precious—it is still more So untill the Absurd Crime of water and Land piracies on the Neutrals is Renounced By Both Belligerents—I am in Hopes of a favorable Change. But as it must Be pretty well Ascertained Before the John Adams Sails I Refer You to What Gal Armstrong will on the Last day Communicate.
          Amidst the Joint Operations, in the Same power, of Revolutionary Greatness and Counter-Revolutionary degradation, You will Have Heard of New triumphs over foreign Ennemies, of New dominions out of our proper Limits, of New Measures Against public Liberty—
		   
		  the objects of the day are, a Great progress in the South of Spain where our Armies are Very Numerous,
			 
			 
			 
			 
			  the invasion of Holland which, while it Scatters away Capitals and Capitalists, the Emperor Hopes to improve into Some Sort of Negociation with Holland 
                     England,
			 
			 a quarell with the pope that involves Bonaparte into the dificulties to be Expected from disputes of that kind in Countries where Religious Equality is not Complete,
			 
			 
		  
			 
			 and a marriage with
			 the Austrian princess daughter to Emperor francis By His Bourbon wife, which Connecting Bonaparte By the Most intimate ties of Consanguinity with the House of Austria and Every Branch of the House of Bourbon is Generally Relished By the people of the Ancien Regime adnd displeases those who Have Acted in the Revolution.
		  
          as to my private Concerns, my dear friend, I Have Hitherto presented wants so Exhorbitant, Expectations So High that I feel a Strong desire to Be justified in Both—Nothing But the first Consideration Could Have induced me to Send You a memorial on my pecuniary affairs which if it does not totally Rescue me from Blame Gives However a tolerable Explanation of their Situation—a Copy of it Has, I Believe, Been Arrested on the High Seas By the British—I Hope the dispatches Have Been Respected—permit me to Send a duplicate for which I Cannot Any other way Apologise Than By its Confidential Nature and my Anxiety to Be Cleared of imputations More Severe than what I Really deserve—for altho’ my Expences are 
                  Were of a nature pleasing to Recollection, I know the Same things might Equally well, in many Respects, Have Been done with more Œconomy—it Gives You the Triple Satisfaction to Have Refunded those Expences, Repaired the Misfortunes, and palliated my faults.
          My Expectations You know to Have Been formed Not from Any pretension of Mine But from the Most Respectable intelligence Successively Encouraged—it first prevented our giving Up at once this Mode of Life which, owing to Habits and Education is Commonly Called decent, altho’ there would Have Been More decency in a total change on that point than in Any deviation from Consistency of principles—the Earliest News of the Munificent Grant to Be Located Any where in Louïsiana and You the Executor of it, was Accompanied with a washington Gazette which Actually Valued it at Hundred thousand dollars a Sum that the Common Rise of Lands in that Country would Now Have more than doubled—But I Received from Some friends, Namely Victor dupont Estimations Amounting to three Hundred thousand dollars—the
			 Opinion of gal Armstrong just Come from America did Not disagree with Such Expectations—They were in a Measure Countenanced By Your own kind Hopes, and By the
			 Letter informing me that the Value of the tract Near the City was immense, and
			 that the Rest of the Location would probably Be Equal to the Same Quantity of Sugar Lands in the west indias—those friendly Accounts I might Have thought too Sanguine Had Not Mr Pitot Late mayor of New orleans Been introduced to me By Governor Claiborne—as the most Respectable And Accurate informer I might Speak with on the Subject—His Opinion Was Given in writing, November 1806, that the Location near the City, including the whole Ground
			 (as He Had No Opinion of the town claim) amounted to a million and a Half of francs, and that the Remainder of the Acres alloted to me, where He Saw in all probability they should Be placed, Had a Value of five Hundred thousand francs.
          it is upon that intelligence, with Grateful Wonder, that I Communicated to You, Mr Madison, Mr duplantier a plan of my total Liberation, a Revenue for me, a Large future fortune for my children the Expectations of
			 whom, and of My friends in Europe I took Care Not to Raise, Guarding Against disappointment which However I did not fear—Nor did I Consider as Such the measures You Have thought proper to take with Respect to the Limits of
			 the Commons—with
			 Great Sincerity I wrote to Mr duplantier who Appeared kindly Chagrined at it, that the Grant Had Exceeded My wishes, and that after an Arrangement which I Cordially Approved, I was Confident the Remaining property Would Exceed my
			 wants—in fact, I Had Received, Since the
			 Reduction, from You and Mr Madison, No objection to my projects, However Extensive they Had Seemed to me—
                  
                  I was Confirmed in that Belief
			 By Mr Coles when He Apprised me that an act Had passed and monney was Appropriated for the Canal Carondelet, and When I knew He Had in Charge only to tell me Not to Sell, But to Borrow, let it Be at 20 P%, as my property would Rapidly Become immence.
          
                  Now I See my unshaken Confidence was Right—Here are Captain fenwick an aid de Camp to gal wilkinson who Carried the despatches By the John Adams, and Mr le Bourgeois a Louïsiana planter, who Has inhabited it 28 Years, and Left Neworleans in october—Both Say that the Canal will Be Navigable in 8 months work, divided Between Last winter and the Next—Then it is their opinion the Value of Lots will make the Acre worth more than Six Hundred dollars—as to the Lands at
			 pointe Coupee Captain fenwick Had a Vague Estimation of twelve, Mr le Bourgeois a Better informed one of 8 to 9 dollars an Acre, Encreasing Yearly from 15 to 18 P%—a Great progress Since M. duplantier Estimated it 6 dollars—You See the point Coupee Lands Could Alone in a Short time Represent Hundred Thousand dollars, while in the tract Near the City there is much more than Necessary to Mortgage a total Liberation of my fortune, a Revenue &c &c. much more indeed than I Had for my thirteen
			 Children and Grand Children, and those Yet to Come, Expectation or Ambition to possess.
          Let me Here once more Express my Respectful Affectionate Gratitude to the people of the United States, to their Representatives, to my friends, and above all to You, my dear Jefferson, who Have Been the inventor, the Author, the Manager, And Now are By Your Kind injunctions the Guardian of
			 the fortune which after You Have delivered me from Ruin is to insure wealth to my posterity—Never was I more Convinced that untill the City lands Have Come to the Value Expected from the
			 Navigation
			 of the Canal, Loans are preferable to Sales, and that Even then, no Sales must take place But what will Clear of Mortgages this precious property or give
			 the little addition of Revenue absolutely wanting—Let the
			 Remainder, as well as pointe Coupee, Except the lot Engaged to M. de Grammont unless I Can Refund it, Be preserved as objects of Grateful Surprise to my Children, and Happy portions to the Next Generation.
          But while I write thus, I am under the pressure of pecuniary Circumstances So urging and So Alarming that I ought Not to Say, at Such a distance, to Such a feeling friend as You are, How Near I am to the Ruin it was Your intention to prevent—But it Becomes a duty to that Very friendship as well as to myself Not to palliate the inconveniences I Suffer from the want of positive documents and titles—in Vain Have I made use of Your Name, that of Mr Madison, Mr Gallatin, Governor Claiborne, Stating the writen Assertion of the Late and Actual president, that the property Both at pointe Coupée and, what is more important, Near the town was as perfectly Secured as if the warrants were in my Hands, I Have Been Every where Answered
			 that Altho’ the Moral Certainty was unquestionable
			 No Business Could Be done Before a title was Completed—Nay, the Late disappointments, in Not being able to show these long Announced papers, Have much Encreased the difficulty—I would not wonder
			 if
			 they Soon were, in Some Minds, to Create doubts—So that, whatever Happens to me, it is Highly important and Very Urgent, that these deeds Be Sent triplicate With all the Complement of documents
			 which
			 the most Minute Lawyer may desire—Not to Sell, I Repeat it, But to obtain Confidence in the Mortgage—
                  
			 
                  
                  Yet
			 will it Be then difficult Enough to find Lenders—Mr parker Had with His usual Affectionate, Generous, and indefatigable friendship to me Set on foot a Negociation in Holland through M. La Bouchere a partner of Mon. Hope and Baring and worthy member in Every Respect of that House—But the invasion of that Country Has Scattered the Capitals and the Capitalists—M. La Bouchere Himself is gone to London with the Assent of Government to Ask whether this New Crisis should dispose the British Cabinet to Negociate—in the mean while my affair Has Been Ajourned Sine die—Nor Could it Have Come to an issue before I Have Received the official patents and documents—Sell, I will not, But Borrow I Must, and untill the title is Complete I Have an insurmontable difficulty to Combat. This letter Being destined to go with a later one I shall Here Conclude it, Employing the little Remaining Space Only to offer You the Expression of a most grateful and affectionate friendship
          Lafayette
         